,30.0@1<4"'/0» '/

Clerk

Court of Criminal Appeals of Texas
P.O. Box 13208, Capitol Station
Austin, Tx; 78711

September 10, 2015

Re: Disposition of Motion for Reconsideration (8-22=15)
Writ #'S 26,094-10; 26,094-11
Trial Court No'S B93-6; B93-7
198th. District Court, Kerr County Texas

Styled : NICOLAS ALBERT Jr, AKA'NICOLAS ALLEN

Dear Clerk; Court of Criminal Appeals of Texas:

On August 22, 2015, l Submitted for filing Motione for Reconsideration
in the above Writ No's. . ~

Please advise me of the Courts disposition, if any.

Thank you in advance for your kind and prompt attention in my request
for information. '

_QQLJ_L\)egQ ______

Albert N.ioolas, Applicant ' ~ RECEIVE. m

C.T. Terrell Unit, 635504 FCRNMNALAppEALS
1300 FMF 655 .COURTO
Rosharon`, Tx. 77583 _ QEP142015

` V

Ab@lAcbsia,C!ezk